 AUTOMATIC HEATING AND EQUIPMENT COMPANY571JOHN F.HUMPHREYD/B/A AUTOMATICHEATING AND EQUIPMENTCOMPANY; JOHN F. HUMPHREYD/B/A JOHNF. HUMPHREY COM-PANY; Roy E. WHITED/B/ARoy E. WHITE PLUMBING AND HEAT-ING COMPANY; MRS. ETHEL WAYLANDWHITE D/B/AWHITE PLUMB-ING AND HEATING COMPANY; JOHN F. LONAS AND JAMES A. HILLD/B/AJOHN F. LONAS PLUMBING AND HEATING COMPANY; H. L.HAMILTONn/B/AECONOMY PLUMBING AND HEATING COMPANY;FRANK R. ENGERT D/B/A ENGERT PLUMBING AND HEATING COMPANY;P. M. CURETOND/B/ACURETON PLUMBING AND HEATING COMPANY;THOMASG.O'CONNORCOMPANY;JESSEMCGEED/B/AMCGEEPLUMBING AND HEATINGCOMPANY;W. B. HICKS AND H. B. INGLED/B/AHICKS AND INGLE;L. C. ROACH D/B3A ROACH PLUMBING ANDHEATINGCOMPANY;TEMPERATURE CONTROL,INC.; AND TEMPLINAIR CONDITIONING CORP.'andUNITEDASSOCIATIONOF JOURNEYMENAND APPRENTICESOF THE PLUMBING AND PIPE FITTING INDUSTRY OFTHE UNITED STATES AND CANADA, LOCAL UNION No.102,AFL,PETITION'R.CaseNo. 10-RC--85.AHgv t 192, 19592Decision and Direction of ElectionUpon a petition dilly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank E. Hamilton, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act 2'At thehearing, the hearing officer granted, without objections,a motion by the Peti-tioner to amend the petition to delete H. H. Kirby d/b/a Kirby Plumbing and HeatingCompany, W. C. Hodge and Paul Quinton d/b/a Industrial Plumbing and Heating Com-pany, E. E. Irwin d/b/a E. E. Irwin Plumbing and Heating Company, and Roane-AndersonCompany as individual employers party to this proceeding.2The purchases of the Employers amount to more than $2,800,000 in value yearly,of which approximately$1,000,000 In value represents purchases originating outside theState of Tennessee.The annual sales of the Employers amount to about $5,000,000 invalue of which approximately$210,000 represents sales and services performed outside theState of Tennessee,and approximately$3,800,000 in value represents sales and servicesperformed within the State for industrial concerns and projects.The Employers concedethat they are engaged in commerce within the meaning of the Act. SeeThe PlumbingContractors Association of Baltimore,Maryland, Inc., et at.,93NLRB 1081.100 NLRB No. 93. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involvedclaims torepresentcertain em-ployees of the Employers.33.A question affectingcommerce existsconcerning the representa-tion of employees of the Employers within themeaning ofSection 9(c) (1) and Section 2 (6) and (7) of the Act .44.The Petitioner requests that we find appropriate a unit of alljourneymen plumbers, steamfitters, pipefitters, refrigeration men, andtheir apprentices of the Employers including all welders who workwith plumbers, steamfitters, pipefitters, and refrigeration men, butexcluding all professional employees, guards, watchmen, all super-visors as defined in the Act, and all other employees.The Employersagree with the Petitioner as to the appropriateness of this unit andnone of the remaining labor organizations appearing at the hearingexpressed a desire to represent any of the employees or classificationssought by the Petitioner.The Employers are engaged in plumbing, heating, piping, andair conditioning contracting and service work in the Knoxville,Tennessee,area.There are approximately 27 companies, includingthe Employers, engaged in the plumbing trade in that vicinity.Fifteen of these companies are members of the Master Plumbers Asso-ciationwhile 3 of the remaining are "national" contractors whobargain on the national level.The instant petition concerns 10members of the Plumbers Association and 4 nonmembers, who com-prise, collectively, what are termed the "fair" contractors in the area.,All 14 recognize and bargain with the Petitioner as the collectivebargaining representative of the employees in the proposed unit.ThePetitioner and a committee of the 14 Employers negotiate the termsof contracts following which each Employer signs a separate identicalcontract and a master sheet containing the signatures of all.Themultiemployer unit requested by the Petitioner and not contested bythe Employers, conforms to the pattern of bargaining thus-established.8TheInternationalAssociationofMachinists,DistrictLodge No. 167and LocalLodges Nos.480 and 555 filed a motion to intervene in the proceedingbut withdrew theirmotion priorto the hearing.At the hearing, United Brotherhoodof Carpenters andJoiners ofAmerica, AFL ; InternationalHod Carriers,Building and Common LaborersUnion of America, AFL ; InternationalUnion of Operating Engineers,AFL, Sheet MetalWorkersInternational Association, Local No. 51,AFL ; Construction and GeneralLaborersLocal No 818, AFL;InternationalAssociationof Bridge, Structural and OrnamentalIron Workers,Local 384, AFL ; and Local 621,Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica, AFL,moved to intervene.The hearing officer granted Interven-tion to theselabor organizationsfor thelimited purposeof participationat the hearing.At the closeof the hearing,the hearingofficerdenied the motions for intervention onthe ground that no showing of interest on the part of these organizations had beenmade.4The labor organizations seeking intervention at the hearing contended that noquestion concerning representation exists inasmuch as the Employers recognize thePetitioner as representative of these employees and a collective bargaining contract betweenthe Employers and the Petitioner exists for the unit requested.We find no merit inthis contentionfor the reasons stated inThe Plumbing ContractorsAssociation ofBaltimore,Maryland,Inc., et al, supra;and General Box Company,82 NLRB 678. ARROW CANDY CO., INC.573The employees in the proposed unit are highly skilled workmenperforming duties traditionally associated with the plumbing andsteamfitting craft.They do not interchange with other employeesand are qualified to carry out the usual functions and skills of theirtrade.In some instances welders are assigned to work with plumbers,steamfitters, pipefitters, and refrigeration men.These welders eitherspend their entire time working alongside employees of those classifi-cations or do welding only as an adjunct to their regular duties asplumbers, steamfitters, or other classifications in the unit.,,Upon the entire record, the Board finds that a unit of all journeymenplumbers, steamfitters, pipefitters, refrigeration men, and their ap-prentices of the Employers including welders regularly assigned towork with plumbers, steamfitters, pipefitters, and refrigeration men,but excluding all professional employees, guards, watchmen, all super-visors as defined in the Act, and all other employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.5.The individual Employers testified at the hearing that their em-ployment was relatively stable although subject to some fluctuationdependent upon weather and business conditions.All parties areagreed, and the Board finds, that the employment of employees inthe unit is sufficiently stable to permit an election to be held therein.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Direction of Election.5In the case of one Employer, Hicks and Ingle,plumbers or apprentices may, onoccasion, be assigned to sorting out and receiving materials sent to the project and act as a"fieldwarehouseman"for the project.The record indicates,however, that such dutiesonly take up a minor portion of their time and are incidental to their work as plumbers.ARROWCANDYCo.,INC.andLOCAL452,CANDY & CONFECTIONERYWORKERS UNION, AFL, PETITIONER.Case No. 2-RC-4614. August12,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Milton A. Shaham,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and areherebyaffirmed.100 NLRB No. 95.